Citation Nr: 9905847	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  91-43 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A.H.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from July 10, 1974, until 
August 6, 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1990 with 
notification to the veteran in July 1990, from the Buffalo, 
New York, regional office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for post-
traumatic stress disorder (PTSD).   

The Board remanded the case in December 1991 for further 
development.  A hearing was held in August 1993 at the RO 
before Jack W. Blasingame, who is a member of the Board 
rendering the determination in this claim and was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  A transcript of the 
hearing was received in October 1993 and the case was 
subsequently referred for appellate consideration.

The decision issued in April 1994 was not ready for dispatch, 
but was to have been held in abeyance while the report of 
contact was reviewed by the veteran's representative under 
the guidelines of the United States Court of Veterans 
Appeals' (Court) decision in Thurber v. Brown, 5 Vet. App. 119(1993).  
However, the decision was issued and the veteran 
appealed the decision to the Court.  By Order dated July 14, 
1995, the Court ordered that the joint motion to remand the 
appeal to the Board was granted and the Board's April 1994 
decision was vacated.  The appeal was remanded back to the 
Board for compliance with the Court's precedent opinions in 
Thurber, Gilbert v. Derwinski, 1 Vet. App. 49 (1990) and 
Gabrielson v. brown, 7 Vet. App. 36, 39-40 (1994).

The Board remanded the case in April 1996 for additional 
development.  Subsequently, having complied with the 
instructions on Remand, the RO returned the case to the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The appellant has testified that she was raped on two 
separate occasions during service.

3.  Neither parol nor documentary evidence corroborates the 
appellant's testimony.

4.  The appellant has been diagnosed with PTSD.

5.  The diagnoses have been based solely on the appellant's 
allegations, first recorded 15 years after the alleged 
events.

6.  The appellant's allegations are not credible.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1989, the veteran filed a claim for service 
connection for PTSD.  The appellant served on active duty in 
the U.S. Marine Corps from July 10, 1974, until August 6, 
1974. The appellant's service medical records show that after 
two weeks of recruit training it was reported she claimed 
that she could not make it in recruit training.  On July 25 
she was reassigned from recruit company to casual company.  
She was discharged from service due to a character and 
behavior disorder.  Her service records do not document that 
she was sexually assaulted in service, though she claims such 
an assault forms the basis for her PTSD claim.  There is no 
record of a separation examination.  There is no copy of a 
psychiatric examination record in the claims file although 
reference is made to one. 

The appellant contends that she was raped in service and that 
she did not report the rape because she was afraid and could 
not bring herself to tell anyone.  She claims that she 
experiences nightmares and flashbacks of the rape incidents 
which cause anxiety and disruption in her daily life.  

Evidence reviewed included service medical records, treatment 
records from the Buffalo Department of Veterans Affairs (VA) 
Medical Center; reports of Bry-Lin Hospital, Howard Wilinsky, 
M.D., [redacted], a Pastoral Counselor, Alfred R. 
Hutton, MSW; and psychiatric examinations by two VA board 
certified psychiatrists.  The RO was unsuccessful in its 
attempts to obtain a report of a neuropsychiatric examination 
from July 1974 or August 1974.

The appellant's service medical records do not indicate that 
PTSD was present during active duty.  These records do not 
show any complaints of, or treatment for, this disorder.  In 
addition, there is no showing of signs, symptoms, complaints 
or treatment for PTSD until approximately 15 years after 
discharge from service.

Service medical records show that on the pre-induction 
examination report it was noted "no dgs-H Sx-np".  On 
July 23, 1974, the appellant sought treatment for a lump on 
her right wrist of one month's duration that began hurting 
after "PT".  On July 29, 1974, the appellant complained of 
nausea of six days duration and vomiting for one day.  No 
diagnosis was entered.  Medication was prescribed.  

The service medical records also contain a memorandum dated 
July 23,1974, recommending the appellant for discharge due to 
character and behavior disorder based on a Neuro-Psychiatric 
Unit Consult.  The memorandum indicated that the appellant 
was the youngest child in her family with the closest sibling 
being age 39.  She had written in her autobiography that she 
had never held a job before.  The memorandum contained the 
following:  "Coming to Parris Island is a demanding 
experience for this particular youngster; it appears as 
though she has never had to push herself to complete a 
difficult task.  Encouraging her to strive for a specific 
goal merely upsets her and she insists she "cannot make 
it."  It was recommended that she be referred to the Depot 
Aptitude Board for discharge.  

A Depot Aptitude Board (DAB) referral form dated July 29, 
1974, reported that the appellant had been in recruit 
training for two weeks, yet seemed unable to face everyday 
pressures confronted in training.  The report stated that the 
appellant had never held a job before and had apparently led 
a very sheltered life before enlistment.  She had been faced 
with heavy demands as a recruit and it appeared that she was 
unable to push herself to complete a difficult task.  

The DAB report indicates the appellant claimed she "cannot 
make it" in recruit training.  The DAB report further 
indicated:  

She has become disheveled, tearful and 
tremulous.  Since arrival at Parris Island she 
has bitten off her nails and developed neurotic 
excoriations.  She has a history of EPTE 
depression and lonliness (sic).  It appears 
that the private has been faced with a drastic 
change from a secure, pampered homelife to a 
comparatively strict military regimen, to which 
she is completely unable to adjust.

On July 29, 1974, the appellant was notified of the 
recommendation for discharge for character and behavior 
disorder.  She signed a statement acknowledging receipt of 
the recommendation and declined to make a reply statement.  

A memorandum dated August 1, 1974, noted the DAB 
recommendation was that the appellant be discharged by reason 
of "CHARACTER & BEHAVIOR DISORDERS".  It was further recommended 
that the "[r]eason for discharge existed prior to enlistment 
and would have been difficult to detect by the Recruiting 
Station/Medical Examining Facility prior to enlistment."

In statement in support of her claim, received by the RO in 
March 1990, she wrote:

     During the first week of basic 
training I was raped in the night.  I 
got up to go the bathroom and when I 
came out, a man grabbed me from 
behind.  He held a knife on me and 
said if I made any noise he would 
kill me.  He pushed me into an office 
and raped me.  While holding me down 
he cut my face on the side of my 
right eye and said he would do more 
damage if I reported what 
happened...I had never had 
intercourse before that event, I was 
a virgin.  In my flashbacks I can see 
that the man was a drill instructor, 
but I don't know who he was.  

     During the days that followed I 
was unable to cope.  The Sergeant 
asked me if I wanted to see a doctor.  
At first I said no, but later decided 
I should.  I was so fearful that I 
would be killed that I did not report 
to the doctor what happened.  I just 
sat there and cried.  He advised that 
I be discharged.  I was then sent 
across the street to a different 
barricks (sic) to wait for my 
discharge.  I was told to clean a 
bathtub and while doing so, two women 
came into the room and started 
beating me up.  During the struggle, 
I fell and hit my head on the tub, I 
blacked out.  When I woke up I was 
still on the floor.  I was naked.  
When I opened my eyes I saw the two 
woman (sic) and the same man who 
raped me.  One of the women told him 
to do what he wanted first.  He raped 
me again while the women held me 
down.  Then the man put my arms over 
my head and used his knees to hold 
them down.  The women each sat on my 
legs holding them far apart.  First 
they put something that looked like 
the handle of a broom into my 
rectum....Then they rolled up a 
magazine and put it into my vagina.  
They kept pushing it in and out.  
They pushed so hard I tried to yell 
out but was unable to. It was like I 
wasn't there anymore.  I removed 
myself from myself.  It was like I 
was watching from above.  The women 
took the magazine out.  It had blood 
on it.  Then they put a shampoo 
bottle inside of me.  They pulled my 
hair and bit my breasts.  While still 
on my arms, the man forced his penis 
into my mouth.  I vomitted (sic).  He 
swore at me and stood up and kicked 
me.  While he put his clothes on the 
women took the stick and bottle out 
of me.  The man pulled the knife back 
out and held it on me and said 
"Remember bitch, you talk, you die."  
He left.  The women took me to my 
bunk.  My body ached.  I was unable 
to move without pain.  The women 
tormented me until I left. While I 
was laying on my bunk one of them 
would come over and pull my hair and 
remind me of how they would kill me 
if I did anything.  

Form 21-4138 signed 3/14/90 by [redacted].  

The appellant reported that she had been hospitalized in 
November 1988 at Bry-Lin Hospital, Buffalo, New York, under 
the care of Howard C. Wilinsky, M.D., who discovered her 
PTSD.  In addition, she had been seeing a therapist from 1988 
to 1990, [redacted], at a Pastoral Counseling Service 
at a church in [redacted], New York.  Dr. Wilinsky later 
referred her to VA medical facilities and she had been 
hospitalized at the VA Medical Center in Buffalo, New York 
from December 1989 to January 1990. 

The discharge summary written by Dr. Howard Wilinsky, for a 
period of hospitalization from November 2, 1988, to December 
1, 1988, showed an admission diagnosis of Bulimia Nervosa and 
Panic disorder.  The presenting complaint was a history of an 
eating disorder extending into childhood, history of 
childhood physical abuse, and conflict-ridden marriage.  
Panic episodes started in February 1988 when entering grocery 
stores or eating in front of spouse.  It was noted that 
actual binge eating started while she was in high school and 
had chaotic eating behavior within the prior year.  The 
discharge diagnosis was anorexia nervosa with bulimic 
features, panic disorder, marital problem, and dermatitis of 
unknown etiology.

Dr. Wilinsky wrote to [redacted] in March 1989 that the 
appellant had been re-assessed on March 16, 1989, and 
displayed depressed affect with frequent welling up with 
tears.  Her problems centered on weight reduction and her 
marriage.  She was started on antidepressant medication.  In 
October 1989, Dr. Wilinsky wrote to Ms. [redacted] that the 
appellant had been re-examined on September 28, 1989, and 
displayed severe depression. 

"She experienced the emergence of 
extraordinarily vivid memories of twice being 
raped while in brief military service in her 
late teens.  Both times she was raped by the 
same man, the second time while the man was 
accompanied by two women.  The details are 
quite brutal and I made no effort to dig for 
them.  [The appellant] has manifestations of 
post-traumatic stress disorder with 
exacerbation of the urges to display eating-
disordered behavior, heightened reactivity, 
emotional lability, and flashbacks with sleep 
disturbance."  

Dr. Wilinsky wrote to the appellant in November 1989 that 
arrangements had been made for her admission to the Buffalo 
VA hospital for psychiatric in-patient service.  He wrote: 

I believe you are undergoing a severe 
depression precipitated by a resurgence of 
memories and feelings related to the traumata 
experienced in military service.  I believe 
hospitalization is necessary since you have 
been worsening despite out-patient therapy.  I 
believe suicidal risk to be substantial.  I do 
not believe there are suitable alternatives to 
psychiatric hospitalization.

Evidence shows that in November 1989 the appellant sought 
admission at Buffalo VAMC "because of depression related to 
2 rapes during a one week period while in Basic Training in 
1974."  This record noted that the appellant had been 
treated in November 1988 for anorexia at Bry-Lin hospital.  
About one month prior to the admission at Buffalo VAMC a 
private psychiatrist, Dr. Wilinsky had suggested treatment 
for her depression due to the attacks in 1974.  

The hospital discharge summary noted that the appellant was 
admitted for PTSD, delayed onset, resulting from two rapes 
which occurred 16 years prior and of which she had no 
recollection until four months prior to admission when she 
began have PTSD symptoms of flashbacks and nightmares related 
to the rapes.  She reported physical and emotional abuse by 
her father until age 19 and emotional abuse by her mother 
until age 19 also.  She admitted to feeling depressed as a 
child and throughout adulthood.  She was also diagnosed with 
dysthymia, secondary type, early onset.  At discharge she was 
considered as stable, alert and oriented times three and had 
reached the maximum benefit as an inpatient.

Copies of progress notes from a period of the veteran's 
hospitalization in 1989 were introduced into the record in 
1992.  An entry from December 6, 1989, reads, "The time 
duration spent especially on her abusive childhood...will be 
decreased...."  An entry from December 13, 1989, reads "Pt. 
has many unresolved issues surrounding her childhood,..."

An undated psychiatric progress report received in December 
1990 from Alfred R. Hutton, MSW, CSW, noted that the 
appellant's eating disorders became evident early in 1987.  
She began therapy with [redacted] and in November 1988 
she was hospitalized at Bry-Lin Hospital in Buffalo, N.Y. for 
treatment of her eating disorders.  

Mr. Hutton wrote:

     She entered basic training at 
Parris Island on 7/10/74 and was 
discharged from the base 8/6/74.  
She has no recall of the events 
after leaving Parris Island and 
arriving home at Jamestown airport.  
Her explanation of why she was home, 
"I guess it did not work out."

...[H]er psychiatrist[] diagnosed 
her as having symptoms of PTSD after 
seeing her drawing of a rape.  She 
was remembering her own rape.

     Ms. [redacted] began to have 
flashbacks about being raped twice 
during basic training.  The first 
time was by a male Drill Sgt. who 
forced her to have intercourse at 
knife point.  She was unable to tell 
anyone including the chaplain and 
physician about her experience for 
fear of being killed.  Because of 
her crying and unrest, it was 
decided to discharge her from the 
Marines.

     One night in her new barracks, 
two female recruits dragged her from 
her cot and into the bathroom.  The 
same male drill sgt. appeared and 
forced her to perform felicio (sic) 
on him while the two women held her.  
The females then held her down and 
tried to insert a rolled up magazine 
into her vagina.  When it would not 
go they used shampoo to lubricate 
the area.  They also inserted a 
stick like object up her rectum.

     Flashbacks include the smell of 
the 2 nude women, the man and the 
various body fluids....

...

It is felt that the [appellant's] 
eating disorders are closely related 
to the PTSD resulting from the rapes 
in basic training.  This is the only 
area she feels control over in her 
life. 

Psychiatric Progress Report, undated (received at the RO 
December 26, 1990), signed by Alfred P. Hutton, MSW, CSW.

The RO denied the veteran's claim for service connection for 
PTSD and sent her a Statement of the Case in response to her 
Notice of Disagreement.  She filed an appeal to this Board in 
which she said "I disagree with your 2/6/91 decision 
concerning my PTSD.  I disagree with the contention...that I 
had depression prior to service.  I was a normal adjusted 
teenager...."  VA Form 1-9, August 13, 1991, signed by [redacted] 
[redacted].  To support this she submitted copies of yearbook 
comments and autographs by fellow classmates and a friend's 
statement.  She wrote that she did not report the rape 
because she was afraid.  There were no court records and she 
claimed that she could not bring herself to tell anyone about 
the rape, not even the Chaplain.  She only sat in his office 
and cried.

The statement from her friend, B.L.W.C., written in July 1991 
noted that the friendship began in the seventh grade and she 
did not recall the appellant as a depressed teen.  The 
relationship as adults included times when the appellant's 
children were small when the friend viewed her as a caring, 
loving mother; and conversations at church in recent years.  
While noting that the appellant had gone through difficult 
times, none were attributed to the teen years.  

Outpatient treatment records from March 1990 to October 1991 
show that the veteran was seen for treatment at the Mental 
Health Clinic after discharge from the VA hospital in January 
1990.  The diagnostic impression in March 1990 was PTSD and 
eating disorder "NOS".  These treatment notes included 
reports by Karen A. Larsen, M.D.  In November 1990, Dr. 
Larsen's assessment was PTSD with relatively severe 
borderline features.  She saw her periodically after that for 
a medication check and noted that the appellant was being 
seen under contract through the Vet Center for weekly 
therapy.  

Her appeal reached this Board in mid-1991 and was remanded 
for further development, including a record search and 
additional psychiatric examination.

In accordance with the remand, she was examined by two VA 
psychiatrists.  D. K. Singh, M.D. in January 1992, diagnosed 
"Post-traumatic stress disorder, chronic and delayed"; and 
Y. Bakhai, M.D. in February 1992, diagnosed "PTSD, alcohol 
dependency."  These diagnoses were based on the appellant's 
recitation of the rapes in service and description of 
flashbacks and nightmares of the rapes.  Each psychiatrist 
examined her separately, each diagnosed PTSD as a result of 
the veteran being raped while in the Marines in 1974, and 
each wrote a report.  One reported that she said, "[W]hen I 
was trying to clean the bathrooms two female marines helped 
the rape by the commanding officer, I don't know what his 
designation was."  Typed report dictated 2/11/92, transcribed 
2/17/92, initialed by Y.B., M.D..

The other psychiatrist reported that the veteran told him 
"[T]hat she was raped by three people.  She showed me 
pictures how she was raped; one person was a drill instructor 
and the other two were women."  Typed statement date-stamped 
Feb. 26, 1992, with indecipherable initials over Dr. D.K. 
Singh.

[redacted], M.A., C.C.M.H.C., wrote in April 1992 that 
she saw the appellant for counseling from September 7, 1988, 
to February 12, 1990, and worked on issues relating to an 
eating disorder, bulimia nervosa, as well as post traumatic 
stress disorder.  The counseling process was terminated as 
the appellant had the opportunity to see a therapist through 
VA.  

In July 1993, she was seen by Joseph Coppola, M.D. and 
periodically thereafter to February 1996.  Diagnoses were 
PTSD, PTSD chronic, PTSD delayed and PTSD delayed with panic 
attacks.  

The appellant testified about the rape at a VA Travel Board 
hearing in August 1993.  Also providing testimony at the 
hearing was a Social Worker who holds a Master of Social Work 
Services degree and had worked with the veteran since 
approximately the winter of 1990.  Although the veteran was 
unable to recall the circumstances of her discharge, she did 
recall going to a psychiatrist in service.  She did not 
recall that she told anyone about the rapes as she was 
ashamed.  The veteran described the rapes and said that her 
attackers had threatened to kill her if she reported it. 

The appellant was notified that a report of contact had been 
made with a Gunnery Sergeant at the Marine Corps Recruit 
Depot and information received indicated that the recruit 
barracks do not have bathtubs now and to his knowledge never 
have had them.  Evidence received in April 1996 in support of 
the appellant consisted of seven letters from former Women 
Marines who wrote that they recalled a bathtub being in the 
women's barracks in 1945-1946, 1946, 1952-1953,1953-1956, 
1958-1961, 1961 to 1962, and 1969-1972.  The only certified 
letter was from D. B. dated in January 1996 stating that 
during her tours at Parris Island from 1958-1961 and from 
1969 to 1972 there were bathtubs in the barracks.  She also 
noted that she had been the barracks orderly for one and a 
half years during her first tour.

The veteran's attorney has pointed out that at the time of 
the second rape the appellant was not quartered in the 
recruit barracks.  She has stated, and service records 
document, that she was reassigned to casual company pending 
her discharge.  The attorney wrote:  "The presence or 
absence of a bathtub in the recruit barracks is not 
relevant." 

A friend, C.S., wrote in November 1996 that she had known the 
appellant for approximately four years.  She had worked with 
women in transition as an RN Psychotherapist and observed the 
appellant suffer the symptomatic behaviors displayed with 
PTSD many times.  The appellant has complained of sleep 
disturbance, inability to concentrate and maintain 
appropriate affect during flashbacks.  "She exhibits real 
distress with apparent anxiety and panic when reminded of the 
rapes, . ... 

Pursuant to additional development, personnel records 
received contain the enlistment contract, the initial 
examination report, previously of record, the veteran's DD 
214 form showing discharge was for character and behavior 
disorder; and administrative remarks showing discharge for 
unsuitability, character and behavior disorder.  The RO was 
again unsuccessful in further attempts to obtain a record of 
neuro-psychiatric examination in service.

In November 1997 the appellant submitted a completed 
questionnaire that is used by the RO in New York City in 
developing PTSD cases.  She again described the rape 
incidents and provided responses to a check list based on 
questions developed from material in M-21.  She gave the name 
of a fellow service person, no address provided, who knew 
that the appellant was upset when she left recruit company.  
She indicated on the questionnaire responses that she visited 
a clinic or dispensary without a specific diagnosis or 
specific ailment and noted that she had "cuts in mouth & 
marks on arms not investigated".  Further, the appellant 
checked "Yes" in response to the question "Sudden request 
for change in MOS or duty assignment?" and noted "Immed. 
Sent to casual company."  She indicated that there had been 
changes in her performance evaluation noting that she had won 
audition for the band and was doing well until the rape.  She 
indicated that episodes of depression, panic attacks or 
anxiety "caused inability to function."  She denied a 
change in use of prescription medication, over the counter 
medication; denied alcohol or substance abuse, and disregard 
for military or civilian authority. She indicated that she 
did have starving and bingeing.  She denied seeking a 
pregnancy test or a test for HIV or sexually transmitted 
diseases.  She claimed unexplained social behavior changes, 
noting that she "became distant and untrusting of people."

Analysis

Service connection for PTSD requires the presence of three 
elements: (1) a current, clear unequivocal diagnosis of PTSD, 
(2) evidence that the claimed in-service stressor actually 
occurred, and (3) medical evidence of a causal nexus between 
the current PTSD symptomatology and the specific claimed in-
service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); see also 38 C.F.R. § 3.304(f) (1998).  Where a clear 
diagnosis of PTSD exists, the sufficiency of the claimed in-
service stressor is presumed.  Cohen, supra.  Nevertheless, 
credible evidence that the claimed in-service stressor 
actually occurred is also required.  Id.; 38 C.F.R. 
§ 3.304(f).  Where the claimed PTSD stressor is related to 
combat, service department evidence that the veteran was 
engaged in combat or received "the Purple Heart, Combat 
Infantryman Badge, or similar citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed in[-]service stressor."  Id.  

If the claimed stressor is not combat related, it must be 
corroborated by credible supporting evidence.  See Cohen, 10 
Vet. App. at 142.  The Court has held that "[t]here is 
nothing in the statute or the regulations which provides that 
corroboration must, and can only, be found in the service 
records."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) 
(quoting Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  
However, when a claim for PTSD is based on a noncombat 
stressor, "the noncombat veteran's testimony alone is 
insufficient proof of a stressor," Dizoglio, 9 Vet. App. at 
166, and "credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence,"  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

"Credible supporting evidence" is not limited to service 
department records, but can be from any source.  See Cohen, 
10 Vet. App. at 147; Doran, supra.  "[T]he absence of 
corroboration in the service records ... does not relieve the 
BVA of its obligation to assess the credibility and probative 
value of the other evidence."  Doran, 6 Vet. App. at 290-91.  
However, "[a]n opinion by a mental health professional based 
on a postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor."  Cohen, 10 Vet. 
App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)); see also Wood v. Derwinski, 190, 193 (1991).

In February 1996, VA revised its procedure concerning the 
evaluation of PTSD claims.  Under Change 49 to VA 
Adjudication Procedure Manual, M21-1 [hereinafter Manual M21-
1], "alternative sources" may provide credible evidence of a 
noncombat stressor in PTSD claims based on personal assault.  
Manual M21-1, Part III  5.14c, provides guidance on the 
types of evidence that may serve as "credible supporting 
evidence" for establishing service connection of PTSD which 
allegedly was precipitated by a personal assault during 
military service.  See Manual M21-1, Part III, Change 49,  
5.14 (Feb. 20, 1996).  

Paragraph 5.14c(5), Part III, of the VA Adjudication 
Procedure Manual M21-1 (February 20, 1996), states, with 
respect to claims based upon a personal assault:  "The 
service record may be devoid of evidence because many victims 
of personal assault, especially sexual assault and domestic 
violence, do not file official reports either with military 
or civilian authorities. Therefore, development to [sic] 
alternative sources for information is critical."  A list of 
possible alternative sources is provided.  

In 1988, the appellant sought medical treatment for an eating 
disorder.  During treatment therapy for the eating disorder 
in 1989, she evidently began to draw pictures of what had 
happened, and began to have flashbacks and nightmares from 
sexual assaults while in the military.  Her private doctor 
referred her to VA for treatment for severe depression 
related to the trauma experienced in military service. 

The record shows that the appellant has been unequivocally 
diagnosed several times with PTSD relating to her account of 
being sexually assaulted during service.  It is clear that 
the mental health professionals' diagnoses accepted her 
account of two in-service sexual assaults as the 
precipitating cause of her PTSD.  Therefore, the remaining 
issue is whether the veteran has submitted credible evidence 
to establish that the claimed in-service assault actually 
occurred.  Assuming the truth of her testimony that she was 
raped in service, her claim is well grounded.  Truthfulness 
of the evidence is presumed when determining whether a 
disability claim is well grounded.  Thereafter, however, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence in the context of all the 
evidence. 

The appellant has not submitted evidence from alternative 
sources to support her claim.  Although she provided the name 
of a person who knew that she was upset when she left recruit 
company, no address was provided and the appellant has not 
claimed that this person was a confidant who could provide 
credible supporting evidence that a personal assault 
occurred.  VA has attempted on several occasions to obtain 
the record of the neuro-psychiatric examination in service 
but the record has not been located.  However, the evidence 
does contain the July 1974 memorandum DAB report which 
references the neuro-psychiatric examination report, noting 
that she had never held a job before service, apparently had 
led a sheltered life, and was unable to push herself to 
complete a difficult task.  In addition, she was quoted as 
saying she "cannot make it." 

We note that the DAB report noted that within a two week 
period of training she had become "disheveled, tearful and 
tremulous."  Further, "[s]ince arrival at Parris Island she 
has bitten off her nails and developed neurotic 
excoriations."  As suggested by M-21 provisions, we have 
considered whether these were behavior changes that occurred 
at the time of the incident and indicate the occurrence of an 
in-service stressor.  However, the medical reports at that 
time noted that she had a history of depression and 
loneliness that existed prior to service.  The evidence shows 
that at the induction examination there was a notation that 
she had a history of neuropsychiatric symptoms but no 
diagnosis had been made.  Although she claimed that she was 
not a troubled teen and submitted yearbook pages with many 
autographs from friends and a letter from a childhood friend 
to support this, when she was hospitalized in late 1988 she 
provided a history of childhood physical abuse.  When 
hospitalized in November 1989 she reported physical and 
emotional abuse by her father until age 19 and emotional 
abuse by her mother until age 19.  She admitted to feeling 
depressed as a child and throughout adulthood.  It seems that 
the hospitalization records from 1988 and 1989 and the 
veteran's statement in 1991 in her appeal to this Board 
regarding her childhood are in direct conflict.

Although the appellant indicated on the PTSD questionnaire 
responses that she visited a clinic or dispensary without a 
specific diagnosis or specific ailment and noted that she had 
"cuts in mouth & marks on arms not investigated", the 
record shows that she was seen for a lump on her wrist, for 
complaints of nausea, and for a neuro-psychiatric examination 
for evaluation for discharge.  This information shows that 
when she visited the clinic there was a specific ailment.  
Further, the appellant checked "Yes" in response to the 
question "Sudden request for change in MOS or duty 
assignment?" and noted "Immed. Sent to casual company."  
The record indicates, however, that it was not at her request 
that she was transferred to casual company, but that as she 
was being recommended for discharge, she was sent to casual 
company to await discharge.  

She indicated that there had been changes in her performance 
evaluation; however, the time period was too short to have 
performance evaluations to compare.  She indicated that 
episodes of depression, panic attacks or anxiety "caused 
inability to function."  Although she indicated that she did 
have starving and bingeing, the evidence of record indicates 
that her eating disorder started in her childhood and 
continued into her teens, prior to service.  When she was 
hospitalized in late 1988 for an eating disorder, the history 
indicated that the eating disorder extended into childhood 
and actual binge eating started while she was in high school.  
Also reported was a history of childhood physical abuse, and 
conflict-ridden marriage.  She claimed unexplained social 
behavior changes, noting that she "became distant and 
untrusting of people."  However, as previously noted, there 
is evidence that she had a history of depression and 
loneliness that existed prior to service.  

The story is not believable.  Adding to the disbelief are the 
embellishments recited later by her treating professionals.  
When comparing the version related by Mr. Hutton, to the 
initial recounting, we note that the veteran's initial 
recounting of her alleged assault did not include the 
chaplain, it did not include being dragged from her cot into 
the bathroom by two women, it did not include that the women 
were recruits, it did not include that they were nude, and it 
did not include that they had a distinctive smell.  In 
summary, the record before us is convincing that the veteran 
is not a reliable witness.  She has said that she was cut on 
the right side of the face during the rape.  This description 
of being cut on the right side of the face near her eye has 
not been repeated in subsequent recounting of the incident, 
and it has never been alleged that a scar resulted.  The 
evidence strongly supports the conclusion that either her 
memory is flawed, or else she lacks probity.

The claims file lacks credible evidence of the occurrence of 
her in-service stressor (rape) as required by Cohen.  The 
Board concludes that the preponderance of the evidence is 
against the conclusion that the assault occurred.


ORDER

Service connection for PTSD is denied.





		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 

- 20 -
